DeCARLO, Judge.
This appellant was tried and convicted in the Recorder’s Court of Jasper, Alabama, for violating the municipal ordinance entitled “Intoxicated in Motor Vehicle.” He appealed to the Circuit Court of Walker County where he was convicted by a jury and fined Twenty-Five Dollars.
The appeal of this judgment is submitted here on its merits and on Motion to Dismiss by appellee.
Generally, the reviewing court is required under Code of Alabama, 1940, Recompiled 1958, Title 15, § 389, to search the record without assignments of error, however, appeals from conviction of municipal ordinances are civil in nature and subject to the rule governing civil appeals. Marcus v. City of Birmingham, 41 Ala.App. 477, 136 So.2d 920. Under this rule, we are only to consider those questions presented by appellant’s assignments of error.
Revised Supreme Court Rule 1, Title 7, Code of Alabama, 1940, Recompiled 1958, Appendix, directs that each assignment shall list the page or pages of the transcript of the record on which the ruling is recorded. The only assignments of error in this case were handwritten by defense counsel on the reverse side of the clerk’s certificate in the record. Contrary to the above rule, however, he omitted any reference to the page or pages wherein the complained of rulings could be found.
Accordingly, the appeal is
Dismissed.
All Judges concur.